Roberts, J.
The questions of law were settled in this case when here before. (18 Texas Rep. 736.) The point upon which it was remanded was one of fact, contained in the plea setting up fraud in the allowance of the account by the executor. This .was fairly submitted to the jury by the court below, and under *157conflicting evidence, they found a verdict for defendant in error, who was plaintiff below. The evidence would, perhaps, have been sufficient to have warranted a verdict on either side. We cannot say that the credibility and weight of the testimony have not been properly determined by them.
Judgment affirmed.